Shulman, Presiding Judge.
Appellant was convicted of burglary in July of 1980 and given a five-year probated sentence. This appeal is from the revocation of that probation. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. McBee v. State, 158 Ga. App. 662 (282 SE2d 224).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.

C. Been Strickland, District Attorney, Charles C. Grile, Assistant District Attorney, for appellee.